Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 3/9/2022, Applicant Request for Continuation Examination on 5/5/2022. Amended Claim 1, 9, 17.


Claims 1, 2, 6-10, and 14-18 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 9, 17 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 9, 17 are not sufficient to overcome the prior art rejections set forth in the previous action.



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “... the matching process of a cargo shipping system is a challenging and technical issue...the described solution can use the information transmitted from the cargo tracking device to optimize the selection process and improve the efficiency of the cargo shipping system...claim 1 recites multiple hardware devices (including a server and a cargo tracking device coupled with a CTU) and interactions between these hardware devices, and is not merely an idea of human activities that can be performed solely in a human mind...the current claims improve the efficiency of the selection process in a cargo shipping system....” Examiner respectfully disagrees.

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. human observing shipping container status and making mental decision based on human observation, human observing shipping container speed), organizing human activities(i.e. assigning human driver ratings), generally linked to a technical environment, i.e. computer sensors, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Further, "improve[s] the efficiency of the cargo shipping system" by using an "optimized selection process." is a business problem directed to organizing human activity, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. 

Thus, the claims do not “…reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception"…











Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments.  









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-10, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims (1 and similarly 9 and 17) recite,
“A … method for improving an efficiency of a cargo shipping …, comprising: 
receiving, at a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a location of the CTU and the CTU status notification indicates an amount of cargo load carried by the CTU, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; 
determining, by the … and based on the amount of cargo load indicated by the CTU status notification, that a storage of the CTU is reduced by an amount that matches a particular load; 
in response to determining that the storage of the CTU is reduced by the amount that matches the particular load, determining, by the server, a delivery end event for the particular load based on the location of the CTU as indicated by the CTU status notification; 
in response to determining the delivery end event, generating, by the …, a delivery record for the particular load based on the delivery end event, wherein the delivery record indicates whether the particular load on the CTU is delivered without damage; and 
generating, by the … and based on the delivery record and the CTU status notification, a rating of a driver that is assigned to the CTU.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, receiving, at a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a location of the CTU and the CTU status notification indicates an amount of cargo load carried by the CTU, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; determining, by the … and based on the amount of cargo load indicated by the CTU status notification, that a storage of the CTU is reduced by an amount that matches a particular load; in response to determining that the storage of the CTU is reduced by the amount that matches the particular load, determining, by the server, a delivery end event for the particular load based on the location of the CTU as indicated by the CTU status notification; in response to determining the delivery end event, generating, by the …, a delivery record for the particular load based on the delivery end event, wherein the delivery record indicates whether the particular load on the CTU is delivered without damage; and generating, by the … and based on the delivery record and the CTU status notification, a rating of a driver that is assigned to the CTU, under the broadest reasonable interpretation, may be interpreted to include a human using a human mind and using pen and paper to, receiving, at a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a location of the CTU and the CTU status notification indicates an amount of cargo load carried by the CTU, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; determining, by the … and based on the amount of cargo load indicated by the CTU status notification, that a storage of the CTU is reduced by an amount that matches a particular load; in response to determining that the storage of the CTU is reduced by the amount that matches the particular load, determining, by the server, a delivery end event for the particular load based on the location of the CTU as indicated by the CTU status notification; in response to determining the delivery end event, generating, by the …, a delivery record for the particular load based on the delivery end event, wherein the delivery record indicates whether the particular load on the CTU is delivered without damage; and generating, by the … and based on the delivery record and the CTU status notification, a rating of a driver that is assigned to the CTU; therefore, the claims are directed to a mental process. 

Further, because in response to determining the delivery end event, generating, by the …, a delivery record for the particular load based on the delivery end event, wherein the delivery record indicates whether the particular load on the CTU is delivered without damage... generating, by the ... and based on the delivery record, a rating of a driver that is assigned to the CTU, under the broadest reasonable interpretation, may be managing relationships between drivers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system, is fundamental economic principles, commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:
computer-implemented, system, server, cargo tracking device coupled with a CTU, electronic device, memory, one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium, computing device
Regarding the elements, cargo transportation unit (CTU), is part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements simply generally link the abstract idea to a field of use. 

Additionally, with respect to the receiving…, generating…, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – receiving… and data output - generating….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the Applicant’s own disclosure [0015]-[0020] CTU 102 can be a trailer with one or more front axles, one or more rear axles, or any combinations thereof…The cargo tracking device 104 represents an application, software, software modules, hardware, or any combinations thereof that can be configured to provide status notifications of the CTU 102… [0030] Turning to a general description, a mobile device, e.g., the driver client device 114, the shunt client device 122, or the cargo client device 132, may include, without limitation, any of the following: computing device, mobile electronic device, user device, mobile station, subscriber station, portable electronic device, mobile communications device, wireless modem, wireless terminal, television, printer or other peripheral, vehicle, or any other electronic device capable of sending and receiving data. Examples of a mobile device may include, without limitation, a cellular phone, personal data assistant (PDA), smart phone, laptop, tablet, personal computer (PC), pager, portable computer, portable gaming device, wearable electronic device, health/medical/fitness device, camera, or other mobile communications devices having components for communicating voice or data via a wireless communication network, and also [0105]-[0119], [0091] Those of ordinary skill in the art will appreciate the fact that the described components can be connected, combined, and/or used in alternative ways consistent with this disclosure.  [0120] can also be implemented in multiple implementations separately or in any suitable sub-combination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can, in some cases, be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination. [0121] depicted in the drawings or claims in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed (some operations may be considered optional), to achieve desirable results. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Regarding the element, cargo transportation unit (CTU), even analyzed under step 2B are not significantly more, as per disclosure in the prior art references, in at least Jones [0104] discloses the VCU 12 determines, continuously or periodically, the location of the delivery vehicle 19 by the GPS 25 and sends the BSCU 14 (FIG. 1) the location information in view of the planned route or stop sequence data (derived from initialization of the packages on the vehicle and/or mapping technologies, Arunapuram [0003] discloses monitor and manage the deployment, location, and routes of their shipments, Harris [0022] discloses specify items, time and place for delivery, monitor the status/location of items in-transit, and “handing off” pickup and delivery for the user. Furthermore, the user may also track a series of TRs, such as components used for trucking (e.g., short haul, long haul, ship transportation, etc.) and components used for transport (e.g., trucks, containers, trailers, semi-trailers, tankers, containers on a truck, vessel, plane, etc.). 

Moreover, the remaining elements of Dependent Claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, Claims 1, 2, 6-10, 14-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160335593A1 to Clarke (hereinafter referred to as “ Clarke”)  in view of US Patent Publication to US20170259722A1 to Jones et al. (hereinafter referred to as “Jones”) in view of US Patent Publication to US20130006468A1 to Koehrsen et al. (hereinafter referred to as “Koehrsen”)

As per Claim 1, Clarke teaches: (Currently Amended) A computer-implemented method for improving an efficiency of a cargo shipping system, comprising: 
receiving, at a server, a cargo transportation unit (CTU) status notification from a cargo tracking device coupled with a CTU, wherein the CTU status notification indicates a location of the CTU and the CTU status notification indicates an amount of cargo load carried by the CTU, and wherein the cargo CTU status notification is received periodically, and wherein the cargo tracking device determines a current speed of the CTU based on a change of location of the CTU and the cargo tracking device ... of the CTU status notification ... the current speed of the CTU ... a threshold; (in at least [0035] details of the equipment that is tracked includes the type of equipment as well as the available capacity of the specific equipment to load additional cargo [0075] speed of travelled relative to known speed limits, and comparative data of other shipments along similar routes[0113]  the carrier is plugged into a system that allows the driver/carrier to make available capacity known to potential shippers and thus turn the available capacity into a revenue generating shipping contract. Also, the system allows for capacity management by positions, weight, route of travel and drop-off location, as well as by owner/driver load brokering. [0116] Equipment/truck 1650 includes a mobile hotspot 1658 and/or one or more access points 1666 that enables communication from equipment/truck 1650 back to CSIST server 100. Equipment/truck 1650 is shown with a trailer that includes shipment 1652, other shipments 1654, and an available shipping space 1656. As describe herein, available shipping space is an asset that can be tracked and utilized to determine what other shipments can be assigned to the equipment/carrier to allow for greater utilization of shipping capacity and by extension a greater value use of the equipment. [0117] Additionally trailer is equipped with one or more sensors 1662, which enables the sensing/detect in/report in of environmental conditions both inside the trailer and surrounding the truck 1650 while the shipment is in progress… all of the sensitive data is forwarded to a single collection point within equipment 1650, and the collected data is compiled utilizing a proprietary compilation method and forwarded via a proprietary protocol for processing via TCIS module 250. These sensors 1662 and 1664 sense or capture different characteristics associated with the shipment, including but not limited to: real time positioning; alternate routes; recovery; cargo environment, such as temperature and humidity; event occurrence; motion, intrusion, and other activities affecting cargo; real time or cloud video [0119] use of TCIS app 1661 on MC device 1660 during the shipment loading process, are the following:..departure—LBS; and ETA updates, which provides the shipper (and recipient) with regular updates to increase efficiency and reduce driver wait times.  Examiner Notes: ETA is the speed)
determining, by the server and based on the amount of cargo load indicated by the CTU status notification, that a storage of the CTU is reduced by … that matches a particular load; (in at least [0051] payment module can be configured to issue partial payments based on completion of certain parts of the delivery by the carrier. [0116] available shipping space is an asset that can be tracked and utilized to determine what other shipments can be assigned to the equipment/carrier to allow for greater utilization of shipping capacity and by extension a greater value use of the equipment. A shipper needing a smaller package shipped does not have to acquire an entire equipment for the small package, but can instead piggy back on an equipment travelling towards the general delivery location with other cargo on board. Likewise, the carrier is able to more efficiently utilize his equipment to provide full loads (made up of several smaller loads), particularly on long hauls and/or hauls with greater opportunity costs.)
in response to determining that the storage of the CTU is reduced by … that matches the particular load, determining, by the server, a delivery end event for the particular load based on the location of the CTU as indicated by the CTU status notification; (in at least [0051] Shipment completion verification module 258 receives confirmation from one or more sources to verify that a shipment has been completed, i.e., that delivery of the cargo has been made at the delivery destination and received by the intended recipient…payment module can be configured to issue partial payments based on completion of certain parts of the delivery by the carrier [0063] opens a secondary window (FIG. 10) that provides additional details about the particular shipment, from among a description of the cargo, a destination of the shipment, shipping-related date and time information, an identifier and contact information of the carrier/driver, and information about the equipment. [0117] sensed data can be utilized to determine estimated time of arrival (ETA) of the cargo/equipment at the delivery address, which may be deduced based on road conditions and other received data from available sources, such as traffic reports. )
in response to determining the delivery end event, generating, by the server, a delivery record for the particular load based on the delivery end event, wherein the delivery record indicates whether the particular load on the CTU is delivered without damage; and (in at least [0059] track each shipment completed by the carrier; receive inputs corresponding to one or more metrics being measured to determine successful completion of the shipment by the carrier [0146] is completed only after the recipient of the shipment confirms that the shipment arrived without damage and/or some other pre-established criteria is met.)
generating, by the server and based on the delivery record and the CTU status notification, a rating of a driver that is assigned to the CTU. (in at least [0047] The carrier rating 214 can be associated with a number of awards, where each award represents a completed shipment. In certain scenarios, such as the successful completion of a high value or high priority shipment, for example, the framework can provide more than a single award for completion of the shipment, thus allowing the carrier to attain the next higher rating level at a faster pace. [0050] Shipment/trailer environment monitoring/tracking and security module 251, communicates with one or more sensors co-located with the trailer and or shipment to provide real-time feedback on a location of a shipment and/or the equipment of that shipment. This information is fed back to the map generation and updating module 248 to update the location of the equipment/shipment on the displayed geographic roadmap. [0051] Carrier rating module 260 provides a mechanism by which the carriers are linked to specific rating levels and can be moved up to a higher-rated level or demoted down to a lower rating level based on the carrier's actual performance in his assigned shipments. [0132] Speed safety early warning module 1836 allows a carrier to provide to other carriers within a certain radius of the MC device a notification of traffic conditions and/or road conditions and/or other conditions that may necessitate the other carriers reduce and/or control their speed or otherwise be mindful of situations in the area. Rules tracking module 1838 presents a series and or sequence of visible icons identifying specific rules that must be followed by the carrier during the shipment. In at least one embodiment, these rules are pre-established rules of the CSIST framework 200 and are monitored by the CSIST framework 200. A rules tracking engine at the CSIST framework 200 can provide advance notification to the carrier when and/or if the carrier has not followed a specific rule that is required. This advance notification provides the carrier an opportunity to correct his performance before the rule is identified as being broken. In one embodiment, the rules are required to be followed in a particular order. The carrier profile and/or awards allocation for completion of shipments can be tied to the completion of all rules. Thus a shipper who always follows the rules established by the framework, can have his rating level be more quickly elevated by being provided additional awards for each successful shipment completion, without breaking any of the pre-establish rules.)

Although implied, Clarke does not explicitly teaches the following features which are taught by Jones, 
…reduced by an amount that matches a particular load… (in at least [0029] The empty volume may be determined by a processor (e.g., a processor of device 520 shown in FIG. 5), and transmitted to a server (e.g., server 530 shown in FIG. 5). The plurality of sensors periodically measures a distance between the sensor and one or more packages within the vehicle or trailer. Thus, the sensors are able to identify a change in distance when a package is removed from its original packed location within the vehicle or trailer to be unpacked or unloaded from the vehicle or trailer. The change in distance is used to determine an empty volume of the vehicle or trailer over time. In other words, a rate at which the vehicle or trailer is unloaded can be determined using data measured by the sensors. In some embodiments, the sensor data module 110 associates a timestamp with the measured data indicating when the data was measured. The data analysis module 120 can use the timestamp information to determine an amount of time spent to move a package from a first location inside of the vehicle or trailer to a second location onto loading dock.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Clarke by, A plurality of sensors are arranged about an opening associated with a door through which packages are unloaded from a vehicle or trailer. The plurality of sensors are configured to measure an unpacked depth of the vehicle or trailer. A processor is provided in communication with each of the plurality of sensors. The processor is configured to receive measured data generated by the plurality of sensors, determine an empty volume over time of the vehicle or trailer based on the measured data as packages are being unpacked from the vehicle or trailer, and generate instructions regarding loading packages in a subsequent vehicle or trailer based on the determined empty volume over time of the vehicle or trailer…The empty volume may be determined by a processor (e.g., a processor of device 520 shown in FIG. 5), and transmitted to a server (e.g., server 530 shown in FIG. 5). The plurality of sensors periodically measures a distance between the sensor and one or more packages within the vehicle or trailer. Thus, the sensors are able to identify a change in distance when a package is removed from its original packed location within the vehicle or trailer to be unpacked or unloaded from the vehicle or trailer. The change in distance is used to determine an empty volume of the vehicle or trailer over time. In other words, a rate at which the vehicle or trailer is unloaded can be determined using data measured by the sensors. In some embodiments, the sensor data module 110 associates a timestamp with the measured data indicating when the data was measured. The data analysis module 120 can use the timestamp information to determine an amount of time spent to move a package from a first location inside of the vehicle or trailer to a second location onto loading dock…,as taught by Jones, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Clarke with the motivation of, …The loading and unloading of the packages may be improved which can lead to increase productivity and enhanced safety of the workers…to determine efficiency of unloading or unpacking the subsequent vehicle or trailer… to continuously test the efficiency of the unloading process and to continuously recommend a more efficient loading process…, as recited in Jones.


Although implied, Clarke in view of Jones does not explicitly teaches the following features which are taught by Koehrsen, 
...the cargo tracking device increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold (in at least [0023] The position messages may be sent at intervals having a minimum frequency, for example every 2 seconds (shown in the lower-left side of the chart in FIG. 3 corresponding with the first 7 seconds of tracked messages). It is contemplated, however, that a speed of machine 12 may have an effect on the frequency of the messages sent from machines 12 to OCC 32. That is, the frequency may increase in relation to an increasing speed of machine 12, after the speed of machine 12 has exceeded a threshold speed (shown in the lower-right side of the chart in FIG. 3 corresponding with last 6 seconds of tracked messages). For example, the messages may be sent each time machine 12 moves a particular distance (e.g., about 110 meters) or every 2.0 seconds, which ever comes first. In this manner, a higher speed of machine 12 may result in the position messages being sent more frequently than the minimum threshold frequency. It is also contemplated that a proximity of machine 12 to other machines 12 at worksite 10 may have an effect on the frequency of the messages being sent to OCC 32. For example, as two machines 12 move closer to each other, both machines 12 may increase the frequency at which their position messages are sent to OCC 32.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Clarke in view of Jones by, …The tracking system may have a locating device located onboard each machine of the fleet of machine that is configured to determine a current location of an associated machine of the fleet of machines, and a communicating device located onboard each machine in communication with the locating device. The tracking system may also have a central controller located offboard the fleet of machines in communication with each communicating device. The central controller may be configured to receive an unacknowledged message from each communicating device relaying the current location of the associated machine. The central controller may also be configured to update a location listing of the fleet of machines with the current location, and to repetitively multicast the location listing to the communicating devices of the fleet of machines....The position messages may be sent at intervals having a minimum frequency, for example every 2 seconds (shown in the lower-left side of the chart in FIG. 3 corresponding with the first 7 seconds of tracked messages). It is contemplated, however, that a speed of machine 12 may have an effect on the frequency of the messages sent from machines 12 to OCC 32. That is, the frequency may increase in relation to an increasing speed of machine 12, after the speed of machine 12 has exceeded a threshold speed (shown in the lower-right side of the chart in FIG. 3 corresponding with last 6 seconds of tracked messages). For example, the messages may be sent each time machine 12 moves a particular distance (e.g., about 110 meters) or every 2.0 seconds, which ever comes first. In this manner, a higher speed of machine 12 may result in the position messages being sent more frequently than the minimum threshold frequency. It is also contemplated that a proximity of machine 12 to other machines 12 at worksite 10 may have an effect on the frequency of the messages being sent to OCC 32. For example, as two machines 12 move closer to each other, both machines 12 may increase the frequency at which their position messages are sent to OCC 32..., as taught by Koehrsen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Clarke in view of Jones with the motivation of,  ...carefully managed to avoid machine collisions and to increase profit...properly manage the machines can become even more important when the machines are autonomously or semi-autonomously controlled..., as recited in Koehrsen.



As per Claim 2, Clarke teaches:  (Previously Presented) The method of claim 1, 
wherein the CTU status notification further indicates at least one of a motion status, or a door status of the CTU, and the delivery end event is determined … at least one of the motion status, or the door status of the CTU. (in at least [0117] These sensors 1662 and 1664 sense or capture different characteristics associated with the shipment, including but not limited to: real time positioning; alternate routes; recovery; cargo environment, such as temperature and humidity; event occurrence; motion, intrusion, and other activities affecting cargo; real time or cloud video.[0120] functions supported by the use of sensors 1662 and 1664 along with TCIS app 1661 and MC device 1660 includes: visibility/location—LBS; temperature monitoring/detection (utilizing a Wi-Fi embedded temperature reading device); ETA—LBS updates; providing pre-arrival alert, such as by the using an LBS geo-fence; pick up and drop off efficiency (reducing driver wait time); event notification, )  

Although implied, Clarke does not explicitly teaches the following features which are taught by Jones, 
…delivery end event is determined further based on the at least one of the motion status, or the door status of the CTU (in at least [0029] the data analysis module 120 determines an empty volume over time of the vehicle or trailer based on the measured data from the sensors as packages are being unpacked or unloaded from the vehicle or trailer…The plurality of sensors periodically measures a distance between the sensor and one or more packages within the vehicle or trailer. Thus, the sensors are able to identify a change in distance when a package is removed from its original packed location within the vehicle or trailer to be unpacked or unloaded from the vehicle or trailer. The change in distance is used to determine an empty volume of the vehicle or trailer over time. In other words, a rate at which the vehicle or trailer is unloaded can be determined using data measured by the sensors. In some embodiments, the sensor data module 110 associates a timestamp with the measured data indicating when the data was measured. The data analysis module 120 can use the timestamp information to determine an amount of time spent to move a package from a first location inside of the vehicle or trailer to a second location onto loading dock.)

The reason and rationale to combine Clarke and Jones is the same as recited above. 


As per Claim 6, Clarke teaches: (Original) The method of claim 1, 
wherein the rating of the driver is used in selecting drivers for other CTUs. (in at least [0058] CSIST modules configures the system to: identify a rating level of the carrier, wherein each carrier is assigned a rating level, ranging from a lowest, initial tier rating to a highest tier rating achieved based on certain pre-set criteria and historical performance; [0060] The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped [0061] a listing is presented of the qualified pairings of carriers and equipments. Within the listing is presented an identifier of each carrier 804, the carrier's rating level 806, and the carrier's equipment information 808. [0067] each carrier is assigned a rating, ranging from a lowest, initial tier rating to a highest tier rating achieved based on certain pre-set criteria and historical performance. Based on his/her specific rating level, a carrier is prevented from viewing or selection (i.e., unable to view or select) shipments intended to be assigned to carriers falling within a higher rating level than the current rating level of the carrier.)  


As per Claim 7, Clarke teaches: (Original) The method of claim 1, further comprising: 
receiving a query for the rating of the driver; and (in at least [0048] a shipper engages in a selection process for identifying and selecting a best equipment and carrier for a particular shipment based on data within the carrier profiles (FIG. 3), such as carrier rating level and carrier base shipping rate 218, and other received external inputs, including travel conditions, shipment delivery destination, and others. [0060] receiving a request, at the CSIST framework, from a registered shipper to locate a carrier to transport a shipment, the system: identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework. The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped. [0085] opening a secondary window that provides additional details about the particular shipment, from among a description of the cargo, a destination of the shipment, shipping-related date and time information, an identifier and contact information of the carrier, and information about the equipment)
sending the rating of the driver in response to the query. (in at least [0087] presenting each of the one or more interested carriers that match the carrier terms and requested carrier rating to the shipper for shipper selection of one of the interested carriers) 


As per Claim 8, Clarke teaches: (Original) The method of claim 1, 
wherein the CTU is at least one of a trailer or a shipping container. (in at least [0035] the term “equipment” generally refers to the combination of “tractor and trailer”, and covers the various different types of equipment available, including, but not limited to, flatbeds, dry vans, refrigerated trucks, etc. )  


As per Claim 9-10, 14-16 and Claim 17-18 for an electronic device (see at least Clarke [0037]) and a non-transitory computer-readable medium (see at least Clarke [0041]), respectively, substantially recite the subject matter of Claim 1-2, 6-8 and are rejected based on the same reasoning and rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623